Citation Nr: 0921959	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in New York, New York

THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 
1982 and from November 1990 to September 1991.  The Veteran 
had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2006 rating decision 
issued by the Regional Office (RO) in New York, New York that 
denied service connection for a sleep disorder.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


REMAND

The Veteran alleges that he currently has a sleep disorder 
that was incurred in or caused by his military service.  
Specifically, he alleges that he started to have difficulty 
sleeping after returning from performing military service in 
the Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
to a degree of 10 percent or more during the presumptive 
period .For purposes of this subsection, the term 
"qualifying chronic disability" means a chronic disability 
resulting, in pertinent part, to an undiagnosed illness. 
Signs or symptoms that may be a manifestation of an 
undiagnosed illness include sleep disturbances. 38 U.S.C.A. 
§ 1117.

VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. A qualifying chronic disability means a chronic 
disability resulting from, in pertinent part, an undiagnosed 
illness.
Signs or symptoms which may be manifestations of undiagnosed 
illness include sleep disturbances. 38 C.F.R. § 3.317.

On his claim form dated in September 2005, the Veteran 
claimed that he had difficulty sleeping since returning from 
the Persian Gulf.  In a November 2005 statement, the Veteran 
alleged that he "had to be up constantly to decode chemical 
down wind messages and advised [sic] the company commander on 
the necessary action to take."  He alleged that due to this 
stress, he was unable to sleep for more than a few minutes at 
a time.  He alleged that this problem persisted after he was 
released from active duty, and still continues.

The Veteran's service treatment records do not show 
complaints of, or treatment for, difficulty sleeping or a 
sleep disorder.  In a June 1991 "Report of Medical 
History", the Veteran denied frequent trouble sleeping.  In 
a July 1992 "Southwest Asia Demobilization/Redeployment 
Medical Evaluation," the Veteran denied having nightmares or 
trouble sleeping.  

VA treatment records show intermittent complaints of 
difficulty sleeping since in or about 1997.  In 1997, the 
Veteran told his doctor that he had difficulty sleeping that 
began while he was in the Persian Gulf; he was then diagnosed 
with primary insomnia and prescribed sleep medication for 30 
days.  In 1999 he complained of difficulty sleeping "since 
he returned from the war" and trouble maintaining sleep that 
onset in or about 1997.  He denied symptoms of depression or 
anxiety.  He was prescribed sleep medication; he later 
reported that it was effective in relieving his symptoms but 
that he stopped taking it.  

Subsequent treatment records indicate that the Veteran 
continued to complain of insomnia and difficulty maintaining 
sleep.  A December 2003 primary care treatment note indicates 
that the Veteran was "counseled on [the] possibility of [a] 
psychosocial basis for his insomnia and to consider 
evaluation by [m]ental health."  Subsequent treatment notes 
indicate that the Veteran's primary care physician continued 
to recommend a mental health evaluation to assess the cause 
of the Veteran's insomnia, which the Veteran declined.

In light of the above, the Board finds that it is necessary 
to afford the Veteran a VA examination to determine the 
nature and etiology of any current sleep disorder.  See 38 
C.F.R. § 3.159(c)(4) (2008); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment from all medical providers who 
have treated him for insomnia since his 
discharge from service. After securing the 
necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred  to by the Veteran which are not 
already contained in the claims file.

2.  Schedule the Veteran for a VA 
examination by an appropriate physician to 
evaluate the Veteran's complaints of 
insomnia and to provide an opinion as to 
its possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner is requested to 
provide an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that insomnia, if present, had its onset in 
service or is otherwise related to the 
Veteran's second period of military 
service. The examiner should specifically 
note whether insomnia is symptomatic of an 
undiagnosed illness. All necessary tests 
should be performed. The rationale for any 
opinion expressed should be set forth.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted. If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



